DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/04/2022 has been entered.
Response to Amendment
Applicant’s “Response to Amendment and Reconsideration” filed on 11/04/2022 has been considered.
	Applicant’s response by virtue of amendment to claim(s) 8 and 18 has NOT overcome the Examiner’s rejection under 35 USC § 112 paragraph (necessitated by amendment).    
Claims 8 and 18 are amended. 
Claims 23 is new. 
Claims 1, 3-11, 13-23 are pending in this application and an action on the merits follows. 	
	Claim Rejections - 35 USC § 112
	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 8 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	Claims 8 and 18 recite “a ZOI of a camera”, and the term is unclear in view of the specification ¶32 “the camera’s FOV”, specifically because the term “a ZOI of a camera” in the claimed language can be interpreted as ZOI instead of FOV. 
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 10-11, 13, 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Elazary et al. (US 20160304281 A1, hereinafter Elazary), in view of Elazary et al. (U.S. 20160304281 A1, hereinafter Elazary - alternative embodiment – ¶72), and further in view of Swafford (US 20160132822 A1).
Regarding claims 1 and 11, Elazary discloses:
A method for inventorying objects in a [area], comprising: ¶61-68, ¶75;
	identifying, by a robot, a first [RFID tags], the beacon at a first location; (¶63-65) a robot autonomously maps a distribution site by performing the shelf discover routine; the robot determines the location of shelfs by scanning the RFID shelfs tags identifiers (claim 7), and defining the location with GPS (¶61);
	autonomously creating, by the robot, a data mapping specifying the first location of the first [RFID tag] and the second location of the second [RFID tag]; and (¶68) compile the distribution site map with (¶61) RFID tag shelfs identifiers, location, and (¶38) RFID tags item/bins identifiers;
autonomously performing the following inventorying operations by the robot: (¶46) autonomous;
	detecting when the robot [arrives the RFID tag identifier] using the data mapping; and (¶47) the robot determines its locations using (¶61) the RFID shelf tags identifiers and the distribution site map (¶68) that records the first set of shelf identifiers and the second set of item/bin identifiers (¶38, 61, claim 7 RFID shelfs tags identifiers, and RFID items/bins tags identifiers), and determining the nearest shelf containing the customer item also using the distribution site map; and (¶48) intelligently navigates to the shelf containing the customer item (¶¶61-62) using a first set of unique shelfs identifiers affixed to each shelf, wherein (¶68) a fist set of unique shelfs identifiers affixed in each shelf are compiled in the distribution site map; Thereby, using the distribution site map and the RFID shelfs tags identifiers to arrive in the desire shelf; 
	determining at least a number of the objects in the [area]. (¶48) the robot scans the RFID item/bin tag identifier of the bin, and (¶75) the robot identifies a quantity of item in a bin;
In addition to claim 11, “A robot, comprising: a processor; and a computer-readable storage medium comprising programming instructions that are configured to cause the processor to implement a method for inventorying objects in a [area], wherein the programming instructions comprise instructions to:” ¶¶61-68, 46-48, 75;
Elazary discloses the distribution site map using RFID shelfs tags identifiers and RFID bin tags identifiers, and using the RFID shelf tag identifier and the distribute site map to determine when the robot has arrived at shelf, using the first set of unique identifiers, a signal of RFID tag ¶61, 68  (¶¶61-68, 46-47); however, the current embodiment does not disclose detect when the robot enters the zone of interest “ZOI” of beacons - “first beacon”, “second beacon”.
Elazary in an alternative embodiment discloses (¶72) the robot uses the distribute site map and navigate the distribute site and rely on the beacons placed around the distribution site to receive its signal to determine their location, and to identify target shelf using beacon assigned to shelf, where beacon are map.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Elazary to substitute the RFID tags identifiers to the beacons placed on shelfs, and beacons placed around the distribution site so the robot can generate the distribution site map with the shelf beacons, and beacons placed around the distribute site along with its location, and having the robot using the beacons to determine its locations, and target shelfs, thereby entering a ZOI when arrive on a target shelf location as taught by Elazary alternative embodiment in the different embodiment, in order to have the robot being able to determine its location and distinguish individual shelfs, (see: Elazary - alternative embodiment, ¶72).
Elazary in view of Elazary - alternative embodiment discloses “robot” and identified beacons, and “for use in collection of information about objects” that creates a distribution site map with beacons locations used by the robot to locate shelfs and items/bins, ¶72, ¶¶61-68, 46-47; however, does not specifically disclose “autonomously adjusting, by [hub], the first beacon from a first programmed state not conforming to a ZOI to a second programmed state conforming with the ZOI, the adjusted beacon programmed in a same ZOI as  a second beacon at a second location;”; 
Swafford discloses ¶353 - The hubs can also be configured to adjust beacon transmission to make the beacons the most efficient within a store setting. For example, the hub can use real-time aggregate data from several co-located beacons and adjust their power output or RF radiation patterns to target specific areas of the store.
It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify Elazary to include the above limitations as taught by Swafford, in order to make the beacons the most efficient within a store setting, (see: Swafford, ¶353).	
Swafford discloses a need for adjust beacon power to be sued in the most efficient away in a store. Swafford does not limit the beacons with adjusted power to an area as required by the claimed language “ZOI”; however, there a finite number of identified, predictable potential solutions to the recognized problem (e.g. adjust beacons power) – [1] beacons power adjustment for targeting areas, [2] beacons power adjustment for one target area;
Therefore, it would have been obvious to one of ordinary skill before the effective filing date of the claimed invention, to adjust power or radiation pattern of co-located beacons to a store target area taught by Swafford and incorporate into  Elazary in view of Elazary - alternative embodiment,  since there are a finite number of identified, predictable potential solutions (i.e. [(1) (2)]) to the recognized need (e.g. beacons power adjustment) and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success (the cost and benefits are known), and further in order to make the beacons the most efficient within a store setting, (see: Swafford, ¶353).
	Regarding claims 3 and 13, Elazary discloses: 
	further comprising detecting, by the robot, when a piece of display equipment has been re-located within an area, wherein the identifying is in response to the detecting. further comprising detecting, by the robot, when a piece of display equipment has been re-located within the area, wherein the identifying is in response to the detecting.   ¶81-82 the robot repositions the shelf, the robot updates the distribution site map to account for shelf; ¶¶61-66 steps;
Regarding claims 10 and 20, Elazary in view of Elazary - alternative embodiment does not specifically disclose “wherein the programming instructions further comprise instructions to cause to adjust power levels of the first and second beacons;”; however, Swafford discloses ¶353 - The hubs can also be configured to adjust beacon transmission to make the beacons the most efficient within a store setting. For example, the hub can use real-time aggregate data from several co-located beacons and adjust their power output or RF radiation patterns to target specific areas of the store.


Regarding claims 21 and 22, Elazary discloses:
moving the robot into the [area] using a navigation and driver system of the robot. (Figure 8, 3) ¶¶27-30, ¶61 provides details of the robot with is a motorized based that has camera, wheels, and LIDAR, radio transiver, and the computer 320 controls the robot's movements within the distribution site and in retrieval of bins or order items. Therefore, the robot moves into an area or areas using its navigation and driver system;
Elazary alternative embodiment discloses “moving the robot into the ZOI using a navigation and driver system of the robot” and ¶72 Using the receivers, the robots can detect radio signal time of flight between the beacons and determine their location within the distribution site based on the detected signals. The robots can distinguish individual shelves when the beacons are assigned to the shelves;
	It would have been obvious to combine for the same reason as stated in the rejection of claim(s) 1 and 11 above.
	Claims 4-6, 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Elazary, Elazary - alternative embodiment, and Swafford combination as applied to claims 1 and 11, and further in view of Mohand et al. (US 20160121487 A1, hereinafter Mohan).
	Regarding claims 4 and 14, the combination, specifically Elazary discloses:
	modifying the data mapping to specify a current disposed location of the third beacon. (¶¶61-68) the robot maps RFID shelfs tags; ¶71 updates map Elazary alternative embodiment discloses “beacon” - ¶72;
	The combination does not explicitly disclose “further comprising: second identifying, by the robot, at least one location covering the ZOI at which third beacon is to be disposed; performing operations by the robot to dispose the third beacon at the identified location; and” 	Mohan discloses ¶28 -  the first robot receive the public instructions from a beacon to map a first section of a building  (¶31) the robot periodically drop beacon devices and modify the beacon devices instructions set; (¶28) upon completing the mission, the first robot may come back to the first beacon device and transmit a message including information or an instruction set update to the beacon device such as (¶38) GPS coordination data; further see ¶¶24, 27, 3151-59;
It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by Mohan, in order to enable robots to save energy and avoid unnecessary or redundant tasks, (see: Mohan, ¶6).
	Regarding claims 5 and 15, the combination, specifically Elazary discloses:
	further comprising second detecting, by the robot, a piece of display equipment which has recently been added to the ZOI, wherein the identifying is in response to the second detecting. (¶¶63-68) the robot maps RFID shelfs tags using radio frequency sensor – claim 7; ¶71 updates maps Elazary alternative embodiment discloses “beacon” - ¶72;
	It would have been obvious to combine for the same reason as stated in the rejection of claim(s) 1 and 11 above.
	Regarding claims 6 and 16, the combination, specifically Elazary discloses:
	further comprising second determining, by the robot, in order for a current objective of an inventorying system to be met during an inventorying process, where the second identifying is in response to the second determining. (¶¶61-68) the robot maps RFID shelfs tags using radio frequency sensor – claim 7; ¶71 updates maps; ¶75 – quantity of inventory; Elazary alternative embodiment discloses “beacon” - ¶72;
	The combination does not specifically disclose that an additional beacon is to be disposed within the ZOI; however, Mohan discloses ¶28 -  the first robot receive the public instructions from a beacon to map a first section of a building (¶31) the robot periodically drop beacon devices and modify the beacon devices instructions set; (¶28) upon completing the mission, the first robot may come back to the first beacon device and transmit a message including information or an instruction set update to the beacon device such as (¶38) GPS coordination data; further see ¶¶24, 27, 31,51-59;
It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by Mohan, in order to enable robots to save energy and avoid unnecessary or redundant tasks, (see: Mohan, ¶6).
Claims 7 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Elazary, Elazary - alternative embodiment, and Swafford combination as applied to claims 1 and 11, and further in view of Beaulieu et al. (US 20170026818 A1, hereinafter Beaulieu).
Regarding claims 7 and 17, the combination, specifically Elazary and Elazary alternative embodiment disclose “the robot and beacon” does not disclose further comprising: third determining…a battery status of a-one of the first beacon and the second beacon; and autonomously replacing… the beacon or a battery of the third determined beacon.  Beaulieu discloses – ¶17 - identifying an error associated with the beacon and outputting an indication of the error via a user interface. The user interface can include a feature for indicating that the error is being addressed by replacing the beacon; (¶114) the determination of error is related to the battery level of the beacon being detect as below the threshold; further see ¶¶109-115;
It would have been obvious to a person of ordinary skill in the art at the time the invention was filed to modify the combination to include the above limitations, as taught by Beaulieu in order to receive status information of the battery, and insurer all of the beacons are in communicating with the robot, (see: Beaulieu, ¶¶109-113).
Claims 8, 9, 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Elazary, Elazary - alternative embodiment, and Swafford combination as applied to claims 1 and 11, and further in view of POMERANTZ et al. (US 20140160250 A1, hereinafter POMERANTZ). 
	Regarding claims 8 and 18, the combination, specifically Swafford discloses:
	wherein adjusting further comprises adjusting a beam emitted from the first beacon so that a coverage area of the first beacon matches a ZOI of a [another beacon] ¶353 - the hub can use real-time aggregate data from several co-located beacons and adjust their power output or RF radiation patterns to target specific areas of the store. 
The combination does not disclose “so that a coverage area of the first beacon matches a ZOI”, hereinafter understood as FOV, see specification ¶32; however, POMERANTZ discloses: ¶460 - a camera and a directional beacon emitter configured to transmit a beacon signal having a field of transmission that substantially corresponds to a field of view of the camera;
It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify a robot taught the combination, to include the above limitations, as taught by POMERANTZ, in order to enhance the system performance by double check location from two different sources of technology. 
Regarding claims 9 and 19, the combination, specifically Elazary discloses:
wherein the inventorying operations further comprise using information obtained from images captured by at least one camera and information obtained from reading at least one Radio Frequency Identifier ("RFID") tag. ¶34 - using the set of cameras 410-430, the robot scans the shelf in order to find an item identified by a particular identifier. The particular identifier can be a Universal Product Code (UPC), other product code, serial number, or item feature that can be used to uniquely identify different items on a shelf, (¶38, 61, ¶¶63-68), and the first set of unique shelf identifiers includes a set of QR codes, bar codes, or RFID tags; 
Claims 23 is rejected under 35 U.S.C. 103 as being unpatentable over Elazary, Elazary - alternative embodiment, and Swafford combination as applied to claims 1 and 11, and further in view of Chaves et al. (US 20090231135 A1, hereinafter Chaves).
	Regarding claims 23, the combination discloses:
	wherein determining at least a number of the objects in the ZOI is based at least on the robot reading radio frequency identification (RFID) tags within the ZOI. Elazary discloses (¶48) the robot scans the RFID tag identifier of the bins, and (¶75) the robot identifies a quantity of item in a bin; Elazary alternative embodiment discloses “beacon” and “ZOI” - ¶72;
	The combination specifically Elezary discloses the robot reads the RFID tag from the bin, and then counts the inventory, however does not disclose the inventory has RFID tag “based on reading radio frequency identification (RFID) tags coupled to objects”.
	Chaves discloses: ¶20, 21 RFID tags may be attached to every item, and using a mobile reader to selectively read specific RFID tags such as on a aisles in a store, (¶22 or only dog treats, or cat litter, etc) and track the inventory location and quantity; ¶21 a robot carriers a RFID reader; ¶56;
 	It would have been obvious to one with ordinary skill in the art before the effective filing date of the invention, to modify the combination to include the above limitations as taught by Chaves, in order to efficiently solve other business and inventory-related issues, (see: Chaves, ¶20).
Response to Arguments
	Applicant’s arguments submitted 11/04/2022 have been fully considered, but are moot in view of the new grounds of rejection.  

	In addition, regarding the 35 USC 112(b), applicant arguments explains that the camera is NOT a beacon, the camera has a FOV, and the camera FOV and the beacon ZOI can be adjusted to match, see remarks page 7. Although, Examiner understand the camera does not have a ZOI, and that the camera has a FOV, the term use in the claimed language “a ZOI of a camera” is unclear in view of the specification ¶32 “the camera’s FOV”, specifically because the term “a ZOI of a camera” in the claimed language can be interpreted as ZOI instead of FOV. Therefore, the rejection under the 112(b) is maintained, and Examiner suggest to applicant to amend claims 8 and 18 to clarify the camera has FOV and not a ZOI.  
	Applicants argue Swafford is not a robot, see remarks page 10. Elazary already teach the robot. 
	Applicant argues “Action has not established a case of prima facie obviousness because there is no proper motivation to combine Elazary and Swafford”, “Swafford serves a different purpose than the beacons in independent claim 1.”, and see remarks page 10-11. 
	Examiner respectfully disagress. Elazary discloses a robot that autonomously maps a distribution site by scanning shelfs RFID tags, and items/bins RFID tags, use of GPS to set a location, ¶¶38, 61-68, 75; and how the robot can count the inventory, which is the same purpose as the current claimed invention, see ¶75 Elazary alternative embodiment discloses the use of beacons as alternative means, ¶72;
	Since Elazary and Elazary alternative embodiment already discloses a robot that maps a distribution site with beacons location, and identifiers of shelfs and item/bins, see rejection above, Examiner introduced Swafford to teach the power adjustment of co-located beacons to target a area, with the motivation of make the beacons the most efficient within the store, and one with ordinary skill in the art would render the combination obvious since Elazary already posse the beacons for the same purpose as claim 1, and Swafford is being introduced only for the adjustment of power of co-located beacons to cover an area, therefore, Swafford has the same purpose as the claimed invention for what is being introduced, and a proper motivation, see complete rejection above, and MPEP 2143 (I)(G) “The courts have made clear that the teaching, suggestion, or motivation test is flexible and an explicit suggestion to combine the prior art is not necessary. The motivation to combine may be implicit and may be found in the knowledge of one of ordinary skill in the art, or, in some cases, from the nature of the problem to be solved. Id. at 1366, 80 USPQ2d at 1649. "[A]n implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because the desire to enhance commercial opportunities by improving a product or process is universal-and even common-sensical-we have held that there exists in these situations a motivation to combine prior art references even absent any hint of suggestion in the references themselves. In such situations, the proper question is whether the ordinary artisan possesses knowledge and skills rendering him capable of combining the prior art references." Id. at 1368, 80 USPQ2d at 1651.



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found on the attached PTO-892 form.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VANESSA DELIGI whose telephone number is (571)272-0503.  The examiner can normally be reached on Monday-Friday 07:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Florian (Ryan) Zeender can be reached on (571) 272-6790.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/VANESSA DELIGI/Patent Examiner, Art Unit 3627




/FLORIAN M ZEENDER/Supervisory Patent Examiner, Art Unit 3627